            Case 1:20-cv-05863-LLS Document 5 Filed 12/10/20 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHELLE D. NAPPI,
                           Plaintiff,
                    -against-
                                                                     20-CV-5863 (LLS)
NEW YORK STATE OFFICE OF MENTAL
HEALTH; ANN M. SULLIVAN;                                          ORDER OF DISMISSAL
COMMISSIONER OF COMMUNITY
ACCESS, INC.; EIGHT COOPER EQUITIES,
LLC,
                           Defendants.


LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction, alleging that Defendants are violating her constitutional rights. By order dated

December 3, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis (IFP).

                                    STANDARD OF REVIEW

       The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

       While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
             Case 1:20-cv-05863-LLS Document 5 Filed 12/10/20 Page 2 of 5




F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

Court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the Court must accept all well-pleaded factual allegations as true. Ashcroft v.

Iqbal, 556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals

of the elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550

U.S. at 555. After separating legal conclusions from well-pleaded factual allegations, the Court

must determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Michelle D. Nappi brings this action seeking to appeal decisions of the New

York State Supreme Court and the New York State Court of Appeals. Plaintiff’s complaint is not

the model of clarity, but she makes clear that she is attempting to appeal several state-court

decisions.

        A review of the records of the New York State Unified Court system helps to clarify the

state-court procedural history. In 2018, Eight Cooper Equities, LLC, initiated housing court

proceedings against Plaintiff. See Eight Cooper Equities, LLC v. Nappi, Index No. L&T

59408/18. According to Plaintiff, “the LT action was tried on October 29, 2018 and granted on


                                                   2
           Case 1:20-cv-05863-LLS Document 5 Filed 12/10/20 Page 3 of 5




November 14, 2018. The Appellate Division upheld the judgment on February 19, 2019.

[Plaintiff] appealed to the Court of Appeals on March 11, 2019. Defendant ECE enforced the

eviction on March 12, 2019. The Court of Appeals finally declined Appellant’s last motion for

appeal on reconsideration on June 25, 2020.” (ECF No. 2 at ¶ 133.)

       In an attempt to prevent Eight Cooper Equities, LLC, from evicting her, in 2018, Plaintiff

filed an action in New York State Supreme Court, New York County. Plaintiff’s action was

dismissed and her request to appeal was denied. See Nappi v. Community Access, Inc., Index No.

150610/18 (Sup. Ct. New York Cnty. July 25, 2018), appeal denied, Mo. No. 2019-956 (App

Div. 2d Dep’t Feb. 18, 2020).

       Plaintiff seeks an order “requiring that Defendants promptly take such steps as are

necessary to enable her to receive services in the most integrated setting appropriate to her needs;

and [a]n order directing Defendants to remedy unlawful policies and practices.” (ECF No. 2 at

63.)

                                          DISCUSSION

A.     Mandamus Relief

       Because Plaintiff seeks to have this Court compel a New York State agency to take

particular actions, Plaintiff’s complaint is construed as a request for mandamus relief. The

federal district courts have jurisdiction over “any action in the nature of mandamus to compel an

officer or employee of the United States or any agency thereof to perform a duty owed to the

plaintiff.” 28 U.S.C. § 1361. “It is well-settled that ‘federal courts have no general power to

compel action by state officials.’” Columbia Artists Mgmt., LLC v. Swenson & Burnakus, Inc.,

No. 05-CV-7314 (LBS), 2008 WL 4387808, at *8 (S.D.N.Y. Sept. 24, 2008) (quoting Davis v.

Lansing, 851 F.2d 72, 74 (2d Cir. 1988) (rejecting application for writ of mandamus compelling

state court judge to permit defense counsel’s use of race-based peremptory challenges)); see


                                                 3
           Case 1:20-cv-05863-LLS Document 5 Filed 12/10/20 Page 4 of 5




Lebron v. Armstrong, 289 F. Supp. 2d 56, 58 (D. Conn. 2003) (“By its terms, the federal

mandamus statute does not apply to an action to compel a state or state officials to perform a

particular duty.”).

        Because Plaintiff seeks a writ of mandamus against state officials, and this Court does not

have jurisdiction to grant such relief, Plaintiff’s request for mandamus relief is denied.

B.      Rooker-Feldman Doctrine

        Plaintiff brings this complaint seeking to challenge the outcomes of the state-court

proceedings. Plaintiff’s claims are barred under the Rooker-Feldman doctrine. The doctrine –

created by two Supreme Court cases, Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16 (1923),

and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-86 (1983) – precludes

federal district courts from reviewing final judgments of the state courts. Exxon Mobil Corp. v.

Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (holding that federal district courts are

barred from deciding cases “brought by state-court losers complaining of injuries caused by

state-court judgments rendered before the district court proceedings commenced and inviting

district court review and rejection of those judgments.”). The Rooker-Feldman doctrine applies

where the federal-court plaintiff: (1) lost in state court, (2) complains of injuries caused by the

state-court judgment, (3) invites the district court to review and reject the state court judgment,

and (4) commenced the district court proceedings after the state-court judgment was rendered.

Vossbrinck v. Accredited Home Lenders, Inc., 773 F.3d 423, 426 (2d Cir. 2014).

        Because Plaintiff (1) lost in state court; (2) “complains of injuries caused by [a] state-

court judgment;” (3) asks this Court to review and reject the state court’s judgment; and

(4) alleges that the state court judgment was rendered before she filed her case in this Court, her

claims are barred under the Rooker-Feldman doctrine. If Plaintiff is aggrieved at the process and

outcomes of the state-court proceedings, she can avail herself of the New York State appellate


                                                  4
            Case 1:20-cv-05863-LLS Document 5 Filed 12/10/20 Page 5 of 5




process by appealing the New York Court of Appeals decisions to the United States Supreme

Court.

         District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123–24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend her complaint.

                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint, filed IFP under 28 U.S.C. § 1915(a)(1), is dismissed as barred

by the Rooker-Feldman doctrine. Because Plaintiff seeks mandamus relief against state officials,

and this Court does not have jurisdiction to grant such relief, mandamus relief is denied.

         Plaintiff’s motion for joinder (ECF No. 3) is denied as moot.

SO ORDERED.

Dated:     December 9, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  5
